Exhibit 10.8

 

LOGO [g365476ex10_8pg01a.jpg]

CONSORCIO MINERO DE MÉXICO CORMIN MEX, S.A. DE C.V.

a Trafigura Group Company

DON DAVID GOLD MEXICO, SA. DE C.V.

Calle Las Rosas No. 339

Colonia Reforma, C.P. 68050

Oaxaca de Juárez, Oaxaca.

México

Mexico City, April 1st, 2012

AMENDMENT TO PURCHASE CONTRACT 303-11CMX-028-1-P

With respect to contract 303-11CMX-028-1-P (the “Contract”) between CONSORCIO
MINERO DE MEXICO CORMIN MEX, S.A. DE C.V., Av. Reforma No. 115, Despacho 2102,
Lomas de Chapultepec, Delegaciòn Miguel Hidalgo, Mexico D.F. 11000, Mexico (the
“Buyer”) and DON DAVID GOLD, SA. DE C.V., Macedonio Alcalá No. 201-105, colonia
centro, Oaxaca de Juárez, Oaxaca (the “Seller”), Buyer and Seller agree to amend
the Contract as follows:

The Effective Date of this Amendment shall be the 01st day of February 2012.

AGREED TERMS

As from the Effective Date:

I. - General Provisions

The rights and obligations of the Seller under the Contract dated July 1, 2011
are assigned and transferred to the company DON DAVID GOLD MEXICO, S.A. DE C.V.,
and this company accept all this rights and obligations;

Nothing in this Agreement shall affect or prejudice any claim or demand
whatsoever which Cormin Mex may have against the Seller, relating to matters
arising prior to the Effective Date.

DON DAVID GOLD MEXICO, S.A DE C.V., guarantees the performance of all of its
obligations under the Contract mentioned above and indemnifies the Buyer in
respect of any losses, liabilities, costs and expenses incurred or suffered as a
result of any failure to perform any obligation under the Contract.

 

Av. Paseo de la Reforma No. 115, Piso 21 
Oficina 2102 Col. Lomas de Chapultepec México, D.F. C.P. 11000 Tel.: 5540 2169 Fax: 5540 2203



--------------------------------------------------------------------------------

 

LOGO [g365476ex10_8pg01a.jpg]

CONSORCIO MINERO DE MÉXICO CORMIN MEX, S.A. DE C.V.

a Trafigura Group Company

II. - ASSAYING

Assays shall be made independently by each party and the results of such assays
shall be exchanged on a lot-by-lot basis for payable elements and on a composite
basis for penalty elements by registered airmail or special courier on a
mutually agreed date, but in any event not later than 60 (sixty) calendar days
after the date on which the assay samples are sealed and sent to the respective
parties. In the event one party fails to present its assay certificate to the
other party by the 60th (sixtieth) calendar day following the date on which the
assay samples were sealed and sent to the respective parties, the assay results
of the party which was ready to exchange its assay results shall be final and
binding, save for fraud or manifest error.

Should the difference between the results of both parties be not more than:

 

Silver

     200 gr      (two hundred grams per dry metric ton)

Gold

     2.00grms      (two grams per dry metric ton)

Copper

     0.50 %    (zero point five percent)

Arsenic

     0.10 %    (zero point one percent)

Antimony

     0.20 %    (zero point two percent)

Lead

     0.30 %    (zero point three percent)

Zinc

     0.30 %    (zero point three percent)

Then the exact mean of the two results shall be taken as the agreed assay for
the purpose of final accounting.

In the event that the difference between Seller’s and Buyer’s assay results
exceeds the limits set out above then an umpire assay shall be made by an umpire
laboratory to be agreed upon between Buyer and Seller, which shall be one of the
following, acting in rotation:

Stewart Inspection and Analysis Limited

Caddick Road

Knowsley Business Park

Prescot

L34 9ER

England

Laboratory Services International B.V.

Pittsburghstraat 9

3047 BL Rotterdam

The Netherlands

Alfred H. Knight International Ltd.

Eccleston Grange

Prescot Road

St. Helens

Merseyside WA10 3BQ

England

 

Av. Paseo de la Reforma No. 115, Piso 21 
Oficina 2102 Col. Lomas de Chapultepec México, D.F. C.P. 11000 Tel.: 5540 2169 Fax: 5540 2203



--------------------------------------------------------------------------------

LOGO [g365476ex10_8pg01a.jpg]

CONSORCIO MINERO DE MÉXICO CORMIN MEX, S.A. DE C.V.

a Trafigura Group Company

SGS Nederland B.V.,

Mineral Services

Malledijk 18

3200 AE Spijkenisse

The Netherlands

Should the umpire assay fall between the results of the two parties, the
arithmetical mean of the umpire assay and the assay of the party whose results
are nearer to the umpire’s shall be taken as the agreed assay. Should the umpire
assay fall outside the exchanged results, the middle of the 3 (three) results
shall be final. If the umpire results coincides with the result of either of the
two parties or is the exact mean of the exchanged result, the umpire assay shall
be final.

The cost of the umpire assay shall be borne by the party whose result is
farthest from the umpire result. The cost of the umpire assay shall be borne
equally by both parties when the umpire assay is the exact mean of the exchanged
results.

III. - Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
Mexico. Any dispute arising out of or in connection with this Agreement
(including any question regarding its existence, validity or termination) shall
be referred to and finally resolved by Mexico’s trials.

IN WITNESS WHEREOF the Parties have executed this Agreement as of the respective
dates set out below with effect from the Effective Date.

 

Accepted:        

LOGO [g365476ex10_8pg03a.jpg]

   

LOGO [g365476ex10_8pg03b.jpg]

CONSORCIO MINERO DE MEXICO CORMIN MEX, S.A. DE C.V.

(signed by fully authorised signatory)

   

DON DAVID GOLD, S.A. DE C.V.,

(Signed by fully authorised signatory)

Place and Date:  

 

    Place and Date:   Colo Springs, CO USA April 25, 2012     Name: William W.
Reid

LOGO [g365476ex10_8pg03c.jpg]

      DON DAVID GOLD MEXICO, S.A. DE C.V.,       (Signed by fully authorised
signatory)       Place and Date:   Colo Springs, CO USA April 25, 2012      
Name: William W. Reid      

 

Av. Paseo de la Reforma No. 115, Piso 21 
Oficina 2102 Col. Lomas de Chapultepec México, D.F. C.P. 11000 Tel.: 5540 2169 Fax: 5540 2203